     Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. _________________________


QDOBA RESTAURANT CORPORATION

                      Plaintiff,

v.

ZURICH AMERICAN INSURANCE COMPANY

                  Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________


        Plaintiff Qdoba Restaurant Corporation (“Qdoba”) complains of Defendant Zurich

American Insurance Company (“Zurich”) and alleges as follows:

                                   NATURE OF THIS ACTION

        1.    By this Action, Qdoba seeks to collect bargained-for coverages under a Zurich

EDGE™ all-risk commercial property policy (the “Policy”) for losses suffered due to the

Coronavirus 1 pandemic and the related governmental authorities (including the various

governmental stay-at-home and business closure orders) across the United States, including in

Colorado. Qdoba’s operations nationwide have been and continue to be suspended (as that term

is used in Zurich’s Policy) and threatened by the ongoing and increasingly dangerous conditions




1
 The terms “Coronavirus” and “Covid-19” are often used interchangeably in common parlance.
Technically, Coronavirus is a virus and Covid-19 is a disease that is caused by Coronavirus. See
¶ 14 infra.


                                               1
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 2 of 28




created by the Coronavirus pandemic. Starting in early March 2020, and continuing through to

the present, in order to avoid the near certain risk of danger and harm to its employees and

customers, and physical loss or damage to its covered premises, Qdoba has been forced to suspend

or reduce its business operations at many of its covered premises. Qdoba has also been forced to

take necessary steps to prevent further physical loss of or damage to its property and minimize the

suspension of its business and operations to the extent possible.

       2.      By the express terms of its Policy, Zurich promised to pay for Qdoba’s losses

resulting from the necessary suspension of Qdoba’s business operations, in circumstances such as

those at issue, here. Instead of performing on its promises, Zurich has repudiated its contractual

duties it owes to Qdoba and has unreasonably withheld payment.

       3.      Incorporated in Colorado, Qdoba is a national fast-casual restaurant providing dine-

in, carry-out and catering services with operations throughout the United States. Qdoba purchased

the Policy from Zurich for the express purpose of obtaining broad multi-risk protection for losses

that might be incurred due to various causes of loss or damage to its restaurants and property

nationwide, including with respect to its Colorado locations.

       4.      As of March 2020, the Qdoba system included 735 restaurants, of which 349 are

company owned, and 386 franchise-owned, in 45 states, the District of Columbia and Canada.

With 74 company owned Qdoba restaurants in Colorado, there are more company owned

restaurants in Colorado than in any other state.

       5.      Zurich was aware when it sold the Policy to Qdoba of Qdoba’s intent to purchase

full all risks coverage for its restaurant system, in exchange for which Zurich collected substantial

premiums.

       6.      Qdoba’s losses are covered under multiple applicable coverage parts of the Policy,

and are not subject to any exclusion. Zurich has nonetheless wrongfully and unreasonably refused


                                                   2
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 3 of 28




to reimburse Qdoba for its losses, by wrongfully claiming that the Policy has not been triggered

because Qdoba’s losses have not resulted from “loss of” or “damage to” Qdoba locations. Zurich

has also wrongfully argued that even if its coverage is triggered, a Policy exclusion applies.

        7.      The Policy that Zurich sold to Qdoba defines a “Covered Cause of Loss” as “[a]ll

risks of direct physical loss of or damage from any cause unless excluded.” (emphasis added).

The Policy expressly insures against all “risks” -- or threats -- of direct physical loss of or damage

to property. Under the Zurich Policies’ terms, coverage is provided to Qdoba where, among other

circumstances, Qdoba’s use of its property was diminished or restricted to prevent the risk of

spreading Coronavirus and the risk of loss of or damage to its property. Qdoba was as a result

deprived of physical use of it premises.

        8.      Contrary to its promise to cover such risks, Zurich has improperly rejected coverage

under the Policy. Zurich’s breach of its promise improperly deprives Qdoba of the benefits for

which it paid substantial premiums. Qdoba thus seeks the relief addressed below in this Complaint.

                                 JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1332

because Qdoba and Zurich are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

        10.     Venue is proper in this District under 28 U.S.C. Section 1391(b) because a

substantial part of the wrongful conduct complained of herein occurred in this District, Defendant

is licensed to transact and transacts business in this District, and Defendant is subject to personal

jurisdiction in this District.

                                           THE PARTIES

        11.     Qdoba is a Colorado corporation with its principal place of business and

headquarters in San Diego, California.


                                                  3
    Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 4 of 28




          12.    Qdoba is informed and believes, and on that basis alleges, that Zurich is a New

York corporation with its principal place of business in Schaumburg, Illinois. Zurich is licensed

and authorized to transact, and is regularly transacting, business in the State of Colorado.

                               THE CORONAVIRUS PANDEMIC

          13.    In December 2019, during the term of Policy, the first instance of a respiratory

illness caused by a novel coronavirus was identified in Wuhan, China. In a matter of weeks, the

virus quickly spread across Asia, the United States and most of the world.

          14.    On February 11, 2020, the International Committee on Taxonomy of Viruses

named this novel coronavirus “severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)”

(the “Coronavirus”). The same day, the World Health Organization (“WHO”) named the disease

caused by the Coronavirus, “COVID-19.”

          15.    In January 2020, the first reported case of Coronavirus occurred in the United

States.

          16.    On March 11, 2020, the WHO declared the Coronavirus outbreak a worldwide

pandemic 2 and noted its deep concern “by the alarming levels of spread and severity [of the

Coronavirus].”

          17.    According to numerous public health authorities, everyone is at risk of exposure to

Coronavirus and falling ill with COVID-19. Due to its highly contagious and easily transmitted

nature, a single instance of Coronavirus in a community can (and as time has progressed, does)

quickly and exponentially grow into a massive, uncontainable outbreak.

          18.    Coronavirus has rapidly spread and continues to spread throughout the United


2
 See World Health Organization, WHO Director-General’s opening remarks at the media
briefing on COVID-19 - 11 March 2020 (Mar. 11, 2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020 (last visited November 30, 2020).


                                                  4
    Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 5 of 28




States and the world. It is a human pathogen; it is present in viral fluid particles in the air, as well

as on surfaces (e.g., walls, furniture, doors, fixtures, countertops and touch screens). It is highly

contagious and easily transmitted from person to person or from surface to person.

       19.     Coronavirus has several modes of transmission. According to the WHO and the

Centers for Disease Control and Prevention (“CDC”), Coronavirus can spread from person to

person through physical droplets from the nose or mouth that are spread when an infected person

sneezes, coughs or exhales. The physical droplets then land on nearby objects and surfaces, where

Coronavirus remains active and dangerous (even on inert objects and surfaces) for long periods of

time. People “catch” Coronavirus by being in the vicinity of a person who has Coronavirus and

breathing in shed droplets, or by touching objects or surfaces on which droplets landed and then

touching their own eyes, nose or mouth. Those people then further spread Coronavirus throughout

their environments and communities in the same manner.

       20.     Coronavirus has spread widely in this manner, in Colorado and nationwide,

including through interactions with physical property inside premises, and encounters with

airborne particles within premises.

       21.     Importantly, even asymptomatic infected persons (i.e., those who have no sign of

illness) can and do spread Coronavirus. 3 In fact, studies have estimated that over 40% of infected

individuals may never develop symptoms, yet still spread Coronavirus through physical droplets. 4

       22.     According to the WHO, the incubation period for the COVID-19 disease—i.e., the


3
  See World Health Organization, Coronavirus disease 2019 (COVID-19) Situation Report – 73
(Apr. 2, 2020), https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200402-sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (last visited November 30, 2020).
4
 See, e.g. Erika Edwards, Asymptomatic COVID-19 Cases May Be More Common Than
Suspected (May 27, 2020, 1:43 PM), https://www.nbcnews.com/health/health-
news/asymptomatic-covid-19-cases-maybe-more-common-suspected-n1215481 (last visited
November 30, 2020).


                                                   5
    Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 6 of 28




time between exposure to the Coronavirus and symptom onset—can be up to 14 days. Other

studies suggest that the period may be up to 21 days. Before infected individuals exhibit symptoms,

i.e., the so-called “pre-symptomatic” period, they are the most contagious, as their viral loads will

likely be very high, and they may not know they have become carriers.

       23.     According to a report in The New York Times, “[a]n infected person talking for five

minutes in a poorly ventilated space can also produce as many viral droplets as one infectious

cough.” 5 And, one human sneeze can expel droplets that can travel up to 27 feet at nearly a

hundred miles an hour. 6 Thus, the WHO has reported that airborne transmission of Coronavirus

may be possible in certain circumstances, and “is different from droplet transmission as it refers

to the presence of microbes within droplet nuclei, which…[can] be transmitted to others over

distances greater than 1 m.” 7

       24.     Respiratory droplets expelled from infected individuals land on, attach, and adhere

to surfaces and objects. In doing so, they physically change the property and its surface by

becoming a part of that surface. As a result of this physical alteration, contact with those

previously safe, inert surfaces (e.g., walls, tables, countertops) has been made unsafe.

       25.     Numerous scientific studies have documented that Coronavirus can remain on and

cause physical to property for extended periods of time. For example:


5
  See Yuliya Pashina-Kottas, et al., This 3-D Simulation Shows Why Social Distancing Is So
Important, The New York Times (April 14, 2020), available at
https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-cough-6-
feet-ar-ul.html (last visited November 30, 2020).
6
 See Sarah Gibbens, “See how a sneeze can launch germs much farther than 6 feet,” National
Geographic (April 17, 2020), https://www.nationalgeographic.com/science/2020/04/coronavirus-
covid-sneeze-fluid-dynamics-in-photos/ (last visited November 30, 2020).
7
  See World Health Organization, Modes of Transmission of Virus Causing COVID-19:
Implications for IPC (Mar. 29, 2020, updated on July 9, 2020), https://www.who.int/news-
room/commentaries/detail/modes-of-transmission-of-virus-causing-covid-19-implications-for-
ipc-precaution-recommendations (last visited November 30, 2020).


                                                 6
     Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 7 of 28




              a. A study documented in the New England Journal of Medicine found that

                 Coronavirus is detectable in aerosols (i.e., fine solid particles in air) for up to three

                 hours, on copper for up to four hours, on cardboard up to 24 hours and on plastic

                 or stainless steel for up to two to three days. 8

              b. Another study found that human coronaviruses, such as SARS-CoV and MERS-

                 CoV, can remain infectious on inanimate surfaces and objects at room temperature

                 for up to nine days. 9      Such surfaces, materials and objects are common in

                 restaurants and include high-traffic items such as door knobs, countertops, tables

                 and chairs.

              c. A peer-reviewed article published in Virology Journal on October 7, 2020 found

                 that Coronavirus can survive on surfaces for up to 28 days at ambient temperature

                 and humidity (20 °C [68 °F] and 50% RH). 10               The article concludes that

                 Coronavirus “can remain infectious for significantly longer time periods than

                 generally considered possible.”

        26.      Accordingly, because an individual with no symptoms can spread Coronavirus

simply by breathing or talking, and because droplets containing Coronavirus can land and remain

infectious on surfaces for many days, the risks posed by Coronavirus are not temporary. Even


8
 See News Release, New Coronavirus Stable for Hours on Surfaces, NAT’L INSTS. OF
HEALTH (Mar. 17, 2020), available at https://www.nih.gov/news-events/news-releases/new-
coronavirus-stable-hours-surfaces (last visited November 30, 2020).
9
  See G. Kampf et al., Persistence of Coronaviruses on Inanimate Surfaces and Their
Inactivation with Biocidal Agents, J. HOSPITAL INFECTION (Feb. 6, 2020), available at
https://www.journalofhospitalinfection.com/article/S0195-6701(20)30046-3/fulltext (last visited
November 30, 2020).
10
  See S. Riddell, et al., The effect of temperature on persistence of SARS-CoV-2 on common
surfaces, 17 Virology J., Art. No. 145 (2020), available at
https://virologyj.biomedcentral.com/articles/10.1186/s12985-020-01418-7 (last visited
November 30, 2020).


                                                    7
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 8 of 28




when the air and surfaces inside a building are thoroughly and effectively cleaned, each time an

infected person enters that space the cycle renews such that infectious Coronavirus is likely (if not

certain) to be present whereever people are located or congregate.            The world has seen

communities shut down and reopen, only to be shut down again following another outbreak; the

risk of spread wherever people are gathered (when indoors or in many instances, outdoors) is a

near certainty. The virtually guaranteed risk of significant harm and damage to persons and

property is why it became necessary to close or strictly limit the use of indoor business spaces,

such as restaurant dining rooms like those used by Qdoba; and it is why in some instances those

closures and restrictions remain necessary today. For this specific reason (i.e., to prevent the risk

of near certain injury to persons and property), Qdoba has since early March 2020 closed certain

of its insured restaurant dining rooms, or closed other restaurants entirely only to reopen and then

close again, depending upon restaurant locations. This chain of events has created great risk to

Qdoba of direct physical loss of or damage to covered property, in addition to actual direct physical

loss of or damage to covered property.

       27.     State and local governments and public health officials acknowledge that

Coronavirus causes direct physical loss of and damage to property. For example:

               a.      The State of Colorado issued a Public Health Order indicating that

                       “[Coronavirus]…physically contributes to property loss, contamination and

                       damage…”;

               b.      The City of New York issued an Emergency Executive Order in response

                       to the Coronavirus pandemic, in part “because the virus physically is

                       causing property loss and damage”;

               c.      Broward County, Florida issued an Emergency Order acknowledging that

                       Coronavirus “is physically causing property damage”;


                                                 8
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 9 of 28




               d.      The State of Indiana issued an Executive Order recognizing that

                       Coronavirus has the “propensity to physically impact surfaces and personal

                       property”;

               e.      The City of New Orleans issued an order stating “there is reason to believe

                       that [Coronavirus] may spread amongst the population by various means

                       of exposure, including the propensity to attach to surfaces for a prolonged

                       period of time, thereby spreading from surface to person and causing

                       property loss and damage in certain circumstances”;

               f.      The City of Los Angeles issued an Order in response to the Coronavirus

                       pandemic “because, among other reasons, the COVID-19 virus [i.e.

                       Coronavirus] can spread easily from person to person and it is physically

                       causing property loss or damage due to its tendency to attach to surfaces

                       for prolonged periods of time”;

               g.      Dallas County, Texas issued an Emergency Order recognizing that “the

                       virus is physically causing property damage due to its proclivity to attach

                       to surfaces for prolonged periods of time”.

       28.     The actual and/or threatened presence of Coronavirus particles at certain Qdoba

locations, has rendered physical property within those premises damaged, unusable, uninhabitable,

unfit for intended function, dangerous, and unsafe. It has impaired and diminished the value, utility

and normal function of those premises (including the physical property contained within them).

Similarly, the presence at Qdoba locations of individuals infected with Coronavirus, or carrying

Coronavirus particles on their body (including their clothing and any other objects on their body),

has rendered and/or created the risk of the premises and the physical property located there

unusable, damaged and unsafe. These circumstances have caused and can continue to cause and/or


                                                 9
     Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 10 of 28




create the risk of direct physical loss of and damage to the covered premises and property. And,

as to premises where Coronavirus has not in fact specifically been identified, given the nature of

the disease, the risk of such consequences is near certain, if not certain.

         29.      Zurich’s own webpage admits the physical dangers associated with Coronavirus,

advising customers to rely on the New England Journal of Medicine, the CDC, and other similar

sources for advice as to how long the virus survives on surfaces and touch points. 11 Zurich has

underscored the need to repeatedly disinfect these surfaces, and to employ social distancing as an

additional safety precaution.

         30.      The Policy expressly insures against the “risks” of Coronavirus making Qdoba

properties unusable, damaged or unsafe.

                                   ZURICH’S KNOWLEDGE OF
                           THE RISKS AND DANGERS OF THE PANDEMIC

         31.      Insurers were repeatedly warned, and have been aware for years, of the potential

impact of pandemics. In fact, there were many publicly available reports about the risk of

pandemics – and what insurers should do – in the months and years before the Coronavirus

pandemic. For example:

               a. One article noted in March 2018: “Even with today’s technology, a modern severe

                  pandemic would cause substantive direct financial losses to the insurance

                  community. In addition, indirect losses would be severe, most notably on the asset

                  side of the balance sheet.” 12



11
   See Facility & office disinfection during the COVID-19 crisis (May 13, 2020),
https://www.zurichna.com/knowledge/articles/2020/05/disinfecting-offices-and-facilities-during-
the-covid-19-crisis (last visited November 30, 2020).
12
   See “What the 1918 Flu Pandemic Can Teach Today’s Insurers,” AIR (Mar. 29, 2018),
https://www.air-worldwide.com/publications/air-currents/2018/What-the-1918-Flu-Pandemic-
Can-Teach-Today-s-Insurers/ (last visited November 30, 2020).


                                                   10
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 11 of 28




             b. The Insurance Library Association of Boston (founded 1887) lists on its website

                more than 20 topical articles, reports, and white papers available to insurers from

                early 2007 through 2018.

       32.      Moreover, over the course of decades, courts have held that the presence of a

hazardous substance in property, including the airspace inside buildings, constitutes property

damage. Many courts have also held that the closure of property due to imminent risk of physical

loss or damage or danger to inhabitants constitutes direct physical loss of property. Upon

information and belief, insurers, including Zurich, have been and continue to be aware of these

court decisions.

       33.      In 2006, the Insurance Services Office (“ISO”), which is the insurance industry’s

drafting organization, considered the need to draft an exclusion that would bar coverage for losses

caused by a virus, and in July 2006 ISO prepared a circular as part of its filing with state insurance

regulators of a standard exclusion of loss due to human disease causing viruses and bacteria. In

that circular, ISO cited “rotavirus, SARS, [and] influenza” and observed that “[t]he universe of

disease-causing organisms is always in evolution.”

       34.      ISO’s circular further recognized that, “Disease-causing agents may render a

product impure (change its quality or substance), or enable the spread of disease by their presence

on interior building surfaces or the surfaces of personal property.” ISO also expressly warned of

a need for its exclusion because “the specter of pandemic or hitherto unorthodox transmission of

infectious material raises the concern that insurers employing [property] policies may face claims

in which there are efforts to expand coverage and to create sources of recovery for such losses,

contrary to policy intent.”

       35.      With its circular ISO thus acknowledged that (i) the presence of a human disease

causing virus could give rise to physical damage to property; (ii) such damage could trigger


                                                 11
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 12 of 28




coverage under property policies for property losses, including business interruption losses; and

(iii) absent ISO’s exclusion, the existing language in property policies, like that issued by Zurich

to Qdoba, here, did not bar coverage for such losses.

       36.     ISO therefore introduced with its circular a standard-form exclusion that it entitled

“Exclusion Of Loss Due To Virus Or Bacteria” (form CP 01 40 07 06 and, in certain jurisdictions,

form CP 01 75 07 06). As noted in the circular, the purpose of this standard form language was to

allow those insurers that chose to use it in their insurance policies, to attempt to protect themselves

from coverage for loss or damage resulting from infectious material and pandemic.

       37.     Accordingly, since 2006 insurers have had the opportunity to incorporate, and have

incorporated, this standard virus exclusion in certain of their policies in an effort to avoid covering

loss due to a disease such as COVID-19. Some insurers went a step further and sought to bar

coverage by including in their policies their own express “pandemic,” “infectious disease” or other

similar broad human disease-based exclusions.

       38.     Zurich nonetheless chose to not include the ISO or other more express pandemic or

human disease-based exclusion(s) in the Policy.

                  GOVERNMENTAL RESPONSES TO THE PANDEMIC

       39.     On March 16, 2020, the CDC and the national Coronavirus Task Force issued

guidance titled “30 Days to Slow the Spread” of Coronavirus. The guidance called for extreme

social distancing measures, such as working from home, avoiding gatherings of more than 10

people, and avoiding bars and restaurants.

       40.     State governments across the nation recognized the unprecedented and catastrophic

situation. Colorado, California, Illinois, New York, Washington and many other states issued

“state of emergency” declarations in early March.

       41.     Within a short time, all states where Qdoba conducted operations issued orders


                                                  12
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 13 of 28




suspending or severely limiting business operations of nonessential businesses where people could

almost certainly contract COVID-19 from others or the property itself. These orders included

limiting the seating capacity in restaurant dining rooms or closing restaurant dining rooms

altogether.

       42.     Simultaneously or shortly thereafter, states across the country issued orders

encouraging or requiring citizens to “shelter in place” or “stay at home.”

       43.     In many instances, city and county governments issued their own restrictive orders,

which among other things limited the capacity of or closed restaurant dining rooms.

       44.     Commencing in early March 2020, as a result of the risks associated with the

Coronavirus pandemic, including direct physical loss of or damage to covered property, and in

compliance with government guidance and orders, Qdoba was forced to close or limit the use of

its restaurant dining rooms at numerous of its locations, and transitioned to “to-go,” pick-up and

delivery-only service across the Qdoba system.         Carry-out and catering services were also

substantially diminished as a result of the near certain risks of spreading Coronavirus, the very risk

that formed the bases for the government orders. In addition, several other of Qdoba’s company

owned and franchise restaurants were temporarily closed completely.

       45.     Qdoba subsequently reopened some dining areas as subsequent government orders

permitted. In some areas, Qdoba’s dining areas were operational – but only with limited use or

seating capacity. In other areas, Qdoba’s dining areas were operational, but they suffered

substantially reduced sales volumes due to the closure of nearby or adjacent properties that

attracted customers to such Qdoba premises. As of June 2020, approximately 65 restaurants

remained temporarily closed. As of December 2, 2020, eleven restaurants were still closed, with

other closures and restrictions mandated in real time as the pandemic continues to become more

dangerous.


                                                 13
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 14 of 28




       46.     The risks of Coronavirus, as recognized in the government orders, also caused

direct physical loss of or damage to Qdoba’s Dependent and Attraction Properties, as those terms

are defined in the Policy. Several of Qdoba’s restaurants are located within or adjacent to other

properties such as malls, universities, military facilities, airports and urban office buildings. The

losses suffered by these Attraction and Dependent Properties resulted in a slowdown or cessation

of Qdoba’s dining, carry-out and catering services.

                              THE IMPACT OF CORONAVIRUS

       47.     The economic fallout of the Coronavirus pandemic has been massive and

devastating to people, businesses, and local governments.

       48.     As of November 30, 2020, Coronavirus has been detected in nearly every country.

Total reported cases top 62.8 million people, and more than 1.46 million people have died. In the

United States alone, more than 13.4 million people have tested positive for COVID-19, and more

than 267,000 people have died as a result of it.

       49.     The states’, cities’ and counties’ attempt at phased reopenings in the summer and

fall of 2020 did not help matters. As some visitors cautiously returned to patronize businesses, so

did Coronavirus – leading many localities to reimpose restrictions on businesses, including

restaurants, to combat the latest surge.

       50.     For these reasons, it is virtually certain that Coronavirus presents a continued risk

of direct physical loss of or damage to Qdoba’s properties. Each time any person enters a place of

business, so do the risks associated with Coronavirus.

       51.     Indeed, if Qdoba were to conduct business as usual, the disease and virus spread

would be inevitable. Under these circumstances, Qdoba’s properties cannot be used according to

their intended function as restaurants providing seated dining, carry-out, and catering services.

       52.     Qdoba implemented multiple cost optimization and reduction actions to reduce


                                                   14
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 15 of 28




operating expenses and mitigate against additional loss. These actions included headcount

reductions, adjusting labor hours, eliminating discretionary general and administrative expenses,

deferring restaurant lease payments, reducing advertising spend and postponing capital projects.

                             THE ZURICH INSURANCE POLICY

        53.     Beginning with its introduction in 2008, Zurich companies marketed the EDGE™

policy form as offering “broader coverage and greater flexibility.” The CEO of Zurich’s Global

Corporate in North America business unit specifically lauded the form’s clarity.

        54.     In addition to Zurich’s knowledge of the restaurant business in general, and in

connection with providing coverage to Qdoba, Zurich engaged, or had reasonable opportunities to

engage in, an extensive underwriting investigation and to become familiar with and knowledgeable

about the nature and scope of Qdoba’s business and the nature of the risks against which it was

insuring.

        55.     In exchange for substantial premiums, Zurich sold Qdoba the Policy, effective from

March 21, 2019, to March 21, 2020. A true and correct copy of the Policy is attached hereto as

Exhibit A and incorporated by reference.

        56.     The Policy covers risks of direct physical loss of or damage to Qdoba’s company

owned restaurants. It also covers Qdoba’s loss when there is loss of or damage to Qdoba’s

franchises, as well as loss of or damage to other Dependent and Attraction Properties such as malls,

universities, military facilities, airports, and urban office buildings.

        57.     The Policy provides coverage for building and personal property losses, for

business interruption losses (“Time Element”), and other losses. The policy limit is $75 million,

which is subject to certain deductibles, sublimits and other conditions.

        58.     The Policy contains sublimits for certain losses, but others are subject to the full

$75 million policy limit. As sought by Qdoba, the limit of liability for combined Property Damage


                                                   15
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 16 of 28




and Time Element (business interruption) at scheduled locations is the full $75 million limit.

       59.        The Insuring Agreement in the Policy provides, in relevant part, that the Policy

“[i]nsures against direct physical loss of or damage caused by a Covered Cause of Loss to Covered

Property, at an Insured Location. . .” The term “Covered Cause of Loss” is defined as “[a]ll risks

of direct physical loss of or damage from any cause unless excluded.”

       60.        Therefore, the Policy expressly insures against the “risks,” i.e., threats of direct

physical loss of or damage to property.

       61.        If the Policy does not expressly exclude a particular cause of a risk of physical loss

of or damage to property, then the non-excluded peril triggers coverage.

       62.        The risk of spread of Coronavirus causes direct physical loss of or damage to

property, and the Policy includes no enforceable exclusion that would preclude coverage for such

risks of loss of or damage to covered property.

       63.        The Policy explicitly recognizes that a risk of contamination or other damage to

property not visible to the eye constitutes “direct physical loss of or damage” to property. For

example:

             a.      The Policy contains a sublimit for ammonia contamination resulting from a

                     Breakdown of Covered Equipment at a Scheduled Location.

             b.      The Policy contains a sublimit for radioactive contamination.

             c.      The Policy contains a sublimit for certain “Decontamination Costs” where a

                     property is Contaminated and there is a law or ordinance regulating the

                     Contamination due to the “actual” presence of Contaminant(s). The terms

                     “Contaminated” and “Contamination” are defined by endorsement to mean:

                     “Any condition of property due to the actual presence of any Contaminant(s).”

                     The term “Contaminant(s)” is defined by endorsement to mean: “Any solid,


                                                   16
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 17 of 28




                    liquid, gaseous, thermal or other irritant, including but not limited to smoke,

                    vapor, soot, fumes, acids, alkalis, chemicals, waste (including materials to be

                    recycled, reconditioned or reclaimed), other hazardous substances, Fungus or

                    Spores.”

                         The Policy’s Property Damage Coverage Applies

       64.     The “Property Damage” section of the Policy provides coverage for property,

including personal property, at or within 1,000 feet of Qdoba’s locations against “direct physical

loss of or damage” caused by a Covered Cause of Loss.

       65.     Covered Cause of Loss means “[a]ll risks of direct physical loss of or damage from

any cause unless excluded.” (emphasis added).

       66.     The Policy therefore covers the “risks” of direct physical “loss of” or “damage” to

Qdoba’s property. Even if Qdoba’s property did not suffer physical “damage,” the Policy still

provides coverage for the risks of Qdoba’s physical “loss of” its property.

       67.     The term “loss of” is not defined in the Policy. Dictionary definitions of “loss”

include:

               a.       “Deprivation.” Loss, Merriam-Webster, https://www.merriam-

                       webster.com/dictionary/loss

               b.      “[D]ecrease in amount, magnitude, or degree.” Loss, Merriam-Webster,

                       https://www.merriam-webster.com/dictionary/loss

               c.      “The fact that you no longer have something or have less of something.”

                       Loss, Cambridge Dictionary,

                       https://dictionary.cambridge.org/us/dictionary/english/loss?q=Loss

               d.      “Having less than before.” Loss, Macmillan Dictionary,

                       https://www.macmillandictionary.com/us/dictionary/american/loss


                                                17
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 18 of 28




               e.       “[T]he state of no longer having something or as much of something.”

                        Loss, Oxford Advanced Learner’s Dictionary,

                        https://www.oxfordlearnersdictionaries.com/us/definition/english/loss?q=l

                        oss

       68.     At minimum, Qdoba suffered “deprivation,” “decrease,” or “having less” of its

covered property due to this Coronavirus pandemic.

       69.     Qdoba faced and continues to face the imminent “risk” of physical loss of or

damage to its property because of the ongoing and increasingly dangerous pandemic.

       70.     Accordingly, the Policy’s “Property Damage” coverage is triggered, and Qdoba’s

loss of or damage to its property is covered by the Policy.

                        The Policy’s Business Interruption (Time Element)
                              and Extra Expense Coverages Apply

       71.     The “Time Element” section of the Policy provides coverage for the “actual Time

Element loss the Insured sustains” during the Period of Liability resulting from “the necessary

Suspension of the Insured's business activities at an Insured Location” where the Suspension is

due to direct physical loss of or damage to covered property caused by a Covered Cause of Loss.

       72.     Covered Cause of Loss means “[a]ll risks of direct physical loss of or damage from

any cause unless excluded.” (emphasis added).

       73.     “Suspension” is defined to include the “slowdown or cessation of the Insured’s

business activities.”

       74.     The Policy therefore provides business interruption coverage when, as is and was

true for Qdoba, the insured suffers a slowdown or cessation of its business activities due to physical

loss of or damage to covered property caused by the “risks” of the Coronavirus pandemic.




                                                 18
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 19 of 28




       75.     The Policy also provides coverage for “Extra Expenses,” which are defined as “the

amount spent to continue the Insured’s business activities over and above the expenses the Insured

would normally have incurred had there been no direct physical loss of or damage to” covered

property.

       76.     Qdoba slowed or ceased its operations at covered restaurants because of the

imminent “risk” that Coronavirus would cause direct physical loss of or damage to covered

property.

       77.     Qdoba has incurred and will continue incurring expenses over and above the

expenses it would have normally incurred had there been no direct physical loss of or damage to

its covered property.

       78.     Accordingly, the Policy’s “Time Element” (including Extra Expense) coverage is

triggered, and Qdoba’s business interruption losses are covered by the Policy’s Time Element

coverage.

                    The Policy’s Contingent Time Element Coverage Applies

       79.     The Policy covers Qdoba’s business interruption loss if the suspension of its

business activity results from direct physical loss of or damage caused by a Covered Cause of Loss

to property at Direct Dependent Time Element Locations and/or Attraction Properties.

       80.     Covered Cause of Loss means “[a]ll risks of direct physical loss of or damage from

any cause unless excluded.” (emphasis added).

       81.     As defined by the Policy, “Direct Dependent Time Element Location” includes any

location of a direct “customer, supplier, contract manufacturer or contract service provider to

[Qdoba]” and “[a]ny Location of any company under a royalty, licensing fee or commission

agreement with [Qdoba].”




                                                19
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 20 of 28




       82.     As defined, “Attraction Properties” are “propert[ies] within the distance described

in the declarations of an Insured Location that attract[ ] customers to [Qdoba’s] business.” The

Policy’s declarations state that Attraction Properties are located within 1 mile of an insured

location.

       83.     Qdoba’s franchise locations are “Direct Dependent Time Element Locations” as

defined by the Policy. Qdoba’s franchises closed dine-in services, and significantly reduced or

closed carry-out and catering services, due to the risk and/or presence of Coronavirus and the

ensuing government orders, thereby causing Qdoba to suffer a suspension of business activity.

       84.     The locations of Qdoba’s customers are “Direct Dependent Time Element

Locations” as defined by the Policy. Qdoba’s customers reduced or ceased purchasing Qdoba’s

dine-in, carry-out and catering services due to the risk and/or presence of Coronavirus and the

ensuing government orders, thereby causing Qdoba to suffer a suspension of business activity.

       85.     Locations such as universities, malls, military facilities, airports and office

buildings at or near where Qdoba restaurants are located are “Attraction Properties” as defined by

the Policy. Such locations also closed due to the risk and/or presence of Coronavirus and the

ensuing government orders, thereby causing Qdoba to suffer a suspension of business activity.

       86.     Accordingly, the Policy’s Contingent Time Element coverage is triggered.

             There is No Enforceable Policy Exclusion Applicable to QDOBA’s Loss

       87.     A pandemic, such as Coronavirus, is not excluded by the Policy.

       88.     Had Zurich wished to exclude pandemic from the Policy, it could have incorporated

into the Policy either a specific exclusion (such as a pandemic, infectious disease or other similar

express exclusion), or the ISO virus or bacteria exclusion referenced in ¶ 36, supra. Zurich did

neither.




                                                20
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 21 of 28




       89.     Upon information and belief, Zurich was aware of the risk of an infectious disease

pandemic such as due to SARS and avian flu prior to issuing the Policy to Qdoba.

       90.     Now, after being presented with Qdoba’s claim, Zurich is attempting to avoid

coverage for an infectious disease pandemic, such as the present Coronavirus pandemic.

       91.     In denying coverage, Zurich contended that the Policy’s “Contamination”

exclusion applied to limit or bar coverage. Zurich is wrong.

       92.     The Policy contains a “Contamination” exclusion that states in relevant part:

             This Policy excludes the following unless it results from direct physical loss or
             damage not excluded by this Policy.

             Contamination, and any cost due to Contamination including the inability to use
             or occupy property or any cost of making property safe or suitable for use or
             occupancy, except as provided by the Radioactive Contamination Coverage of this
             Policy.

       93.     In the base policy form, Zurich defined “Contamination” to include the actual

presence of “pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing

agent, Fungus, mold or mildew.” But, through an endorsement that was issued at the inception of

coverage, Zurich redefined the term “Contamination” to delete any reference to pathogen or

pathogenic organism, bacteria, virus, and disease-causing illness or agent.              Thus, the

“Contamination” exclusion does not extend to Qdoba’s Coronavirus-related coverage claims.

       94.     The endorsement that modified the definitions of “Contamination/Contaminated”

and “Contaminant(s)” was necessary to fix poor draftsmanship that had rendered the original

definitions non-sensical. For example, the “Decontamination Costs” coverage requires that the

property is “Contaminated” by the actual presence of “Contaminant(s).” The original definition

of “Contaminant(s)” did not include “virus,” but the definition of “Contaminated” did include

“virus.” If the original definitions were applied, the Decontamination Costs coverage would be

hopelessly ambiguous.


                                                 21
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 22 of 28




       95.     The Contamination exclusion also, on its face, expressly applies to “costs” but

makes no mention of “losses.” Qdoba has suffered substantial “losses” as that term is used in

Policy, regardless of any incurred “costs.” For multiple reasons, the Contamination exclusion is

at best for Zurich ambiguous and must be construed in Qdoba’s favor.

       96.     Zurich’s letters dated April 28, 2020 and July 27, 2020 denying coverage to Qdoba

did not raise any other Policy exclusion besides the Contamination exclusion.

                 ZURICH’S BREACH OF ITS INSURANCE CONTRACT

       97.     Qdoba timely reported its losses to Zurich under the Policy.

       98.     Zurich denied coverage to Qdoba by letter dated April 28, 2020.

       99.     By letter dated May 27, 2020, Qdoba wrote to Zurich regarding its unreasonable

coverage positions in an attempt to resolve the matter.

       100.    By letter dated July 27, 2020, Zurich reasserted its coverage denial.

       101.    The positions Zurich has taken in its correspondence to Qdoba make clear that it

has no intention of covering Qdoba’s claim and that any claimed investigation of Qdoba’s claim

was perfunctory and mere pretext.

       102.    Zurich’s denial was premised on a knowing or reckless misrepresentation of fact.

Indeed, Zurich’s own webpage states that (i) Coronavirus spreads when someone touches a

“contaminated surface” and then touches their nose or mouth; (ii) a study in the New England

Journal of Medicine shows “coronavirus particles can remain suspended in the air for up to three

hours” and “can also live on various surfaces for up to 72 hours”; and (iii) “given the length of

time the coronavirus can linger on certain surfaces,” the CDC recommends frequent cleaning of




                                                22
     Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 23 of 28




doorknobs, light switches, faucet handles, computers, countertops, cafeteria tables and coffee

pots. 13 All of this equipment is used in Qdoba’s restaurants.

          103.   Zurich misrepresented the scope of the Policy by, inter alia, stating that the

Contamination exclusion applies when such exclusion is inapplicable, ambiguous and/or

unenforceable.

          104.   Qdoba has complied with all terms and conditions contained in the Policy except

to the extent its performance has been or is excused or waived by Zurich.

                                             COUNT I
                                         Breach of Contract

          105.   Qdoba realleges and incorporates by reference all preceding allegations as if fully

stated herein.

          106.   The Policy is a valid and enforceable contract between Qdoba and Zurich.

          107.   Qdoba has sustained, and continues to sustain, losses covered under the Policy.

Qdoba has provided prompt notice of its losses to Zurich.

          108.   Qdoba performed, and was ready to perform, all obligations required of it under the

Policy.

          109.   Zurich breached the Policy by, among other things, denying coverage to Qdoba and

failing to pay for the losses Qdoba sustained.

          110.   As a direct and proximate result of Zurich’s acts and breaches, Qdoba has been

damaged, and continues to be damaged, in an amount that exceeds the Court’s jurisdictional limits

and to be established at trial.

                                             COUNT II


13
   See Facility & office disinfection during the COVID-19 crisis (May 13, 2020),
https://www.zurichna.com/knowledge/articles/2020/05/disinfecting-offices-and-facilities-during-
the-covid-19-crisis (last visited November 30, 2020).


                                                 23
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 24 of 28




                                Violation of C.R.S. §§ 10-3-1115, 1116

        111.     Qdoba realleges and incorporates by reference all preceding allegations as if fully

stated herein.

        112.     Zurich is engaged in the business of insurance.

        113.     Qdoba is a first-party claimant as that term is defined under C.R.S. §§ 10-3-1115,

1116.

        114.     Zurich unreasonably delayed and/or denied payment of a claim for benefits owed

to Qdoba. Zurich denied payment of a covered benefit to Qdoba without a reasonable basis.

        115.     Zurich engaged in willful conduct prohibited by C.R.S. § 10-3-1104 which

contributed to Zurich’s unreasonable delay and/or denial of payment and Qdoba’s injury,

including but not limited to:

                 Misrepresenting pertinent facts or insurance policy provisions relating to
                 coverages at issue; or

                 Failing to adopt and implement reasonable standards for the prompt
                 investigation of claims arising under insurance policies; or

                 Refusing to pay claims without conducting a reasonable investigation
                 based upon all available information; or

                 Not attempting in good faith to effectuate prompt, fair, and equitable
                 settlements of claims in which liability has become reasonably clear; or

                 Compelling insureds to institute litigation to recover amounts due under an
                 insurance policy by offering substantially less than the amounts ultimately
                 recovered in actions brought by such insureds; or

                 Failing to promptly provide a reasonable explanation of the basis in the
                 insurance policy in relation to the facts or applicable law for denial of a
                 claim or for the offer of a compromise settlement.

        116.     Qdoba has suffered injury as a result of Zurich’s unreasonable denial of payment

of benefits to Qdoba in an amount to be established at trial.




                                                   24
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 25 of 28




       117.      Pursuant to C.R.S. § 10-3-1116, Qdoba is entitled to an award of two times the

covered benefits, in addition to the covered benefits, and attorneys’ fees and costs from Zurich.

                                            COUNT III
                                    Bad Faith Breach of Contract

       118.      Qdoba realleges and incorporates by reference all preceding allegations as if fully

stated herein.

       119.      The Policy contains an implied covenant of good faith and fair dealing under which

Zurich agreed to treat its insured fairly, honestly and in good faith, faithfully perform its duties

under the Policy, and do nothing to impair, interfere, hinder, or potentially injure its insured’s

rights to receive the benefits of the Policy.

       120.      In breach of the implied covenant of good faith and fair dealing, Zurich did the

things and committed the acts alleged above for the purpose of consciously withholding from

Qdoba the rights and benefits to which it is entitled under the Policy, and without considering

Qdoba’s interests at least to the same extent that it considered its own interests.

       121.      Zurich’s acts are inconsistent with Qdoba’s reasonable expectations of the coverage

provided by the Policy, are contrary to established claims practices and legal requirements, and

constitute bad faith.

       122.      As a result of Zurich’s bad faith breach of the Policy, Qdoba has suffered damages

in an amount to be established at trial.

       123.      The injuries resulting from Zurich’s bad faith breach of the Policy are attended by

circumstances of malicious and willful and wanton conduct, entitling Qdoba to an award of

exemplary damages.




                                                 25
  Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 26 of 28




                                            COUNT IV
                                       Declaratory Judgment

       124.      Qdoba realleges and incorporates by reference all preceding allegations as if fully

stated herein.

       125.      Qdoba contends that Zurich has a duty to pay for Qdoba’s losses caused by the risks

of the Coronavirus pandemic, including resulting direct physical loss of or damage to covered

property, pursuant to the terms and conditions under multiple coverages of the Policy. Zurich

disputes Qdoba’s contentions.

       126.      Qdoba has complied with all the terms and conditions of the Policy, except to the

extent its performance has been or is excused or waived by Zurich.

       127.      Qdoba contends that the Policy provides coverage for its losses and that Zurich’s

coverage analysis to date is contrary to the Policy, the law, and public policy.

       128.      Qdoba contends that the Policy must be interpreted in a reasonable manner to

provide the coverage that the parties intended and understood was being provided, and that is in

accord with Qdoba’s reasonable expectations. Qdoba is informed and believes, and on that basis

alleges, that Zurich disputes its contentions.

       129.      An actual and justiciable controversy exists between Qdoba and Zurich concerning

the matters alleged herein.

       130.      Qdoba seeks a judicial declaration confirming: that Zurich’s contentions as stated

above are wrong, and that Qdoba’s contentions as stated above are correct; that Zurich must honor

all duties under its Policy, including its duty to pay for the full amount of Qdoba’s losses; and that

because of Zurich’s conduct, Qdoba is excused from performing or complying with any conditions

and duties otherwise imposed on Qdoba by the Policy.




                                                 26
 Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 27 of 28




       131.   Declaratory relief by this Court will terminate some or all of the existing

controversy between the parties.

       132.   Pursuant to 28 U.S.C. § 2201, Qdoba seeks a declaration by this Court of the rights

of Qdoba and the obligations of Zurich under the contractual agreement to provide coverage for

Qdoba’s losses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Qdoba prays for judgment as follows:

              a.      Judgment in its favor and against Zurich on all claims;

              b.      Compensatory and exemplary damages in connection with the claims
                      asserted, together with expert witness fees and costs, as permitted by law,
                      in an amount to be determined;

              c.      Damages in the amount of two times the covered benefit under the Policy
                      pursuant to C.R.S. § 10-3-1116;

              d.      Attorneys’ fees and court costs pursuant to C.R.S. § 10-3-1115 and -1116,
                      as well as any other applicable law;

              e.      Pre-judgment interest, post-judgment interest, moratory interest, and any
                      other interest as permitted by law;

              f.      Declaratory Judgment as set forth in Count IV above; and

              g.      Such other and further relief as the Court deems proper.

                                DEMAND FOR JURY TRIAL

       Qdoba hereby demands a trial by jury on all issues so triable.



 Dated: December 4, 2020                      Respectfully submitted,

                                              BLANK ROME LLP

                                        By:   /s/ Daniel E. Rhynhart
                                              Daniel E. Rhynhart
                                              One Logan Square
                                              Philadelphia, PA 19103
                                              Telephone: 215-569-5500


                                               27
Case 1:20-cv-03575 Document 1 Filed 12/04/20 USDC Colorado Page 28 of 28




                                  Email: Rhynhart@blankrome.com

                                  Linda Kornfeld
                                  (application for admission to be filed)
                                  2029 Century Park East, 6th Floor
                                  Los Angeles, CA 90067
                                  Telephone: 424.239.3400
                                  Email: lkornfeld@blankrome.com

                                  Lisa M. Campisi
                                  (application for admission to be filed)
                                  1271 Avenue of the Americas
                                  New York, NY 10020
                                  Telephone: 212.885.5000
                                  Email: lcampisi@blankrome.com

                                  Attorneys for Plaintiff Qdoba Restaurant Corp.




                                   28
